[J-15-2022]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT

 BAER, C.J., TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, BROBSON, JJ.


 BETTY BELL, AN ADULT INDIVIDUAL,              :   No. 25 WAP 2021
 AND PROPEL SCHOOLS, D/B/A PROPEL              :
 CHARTER SCHOOL - HOMESTEAD,                   :   Appeal from the Order of the
 PROPEL CHARTER SCHOOL - SUNRISE,              :   Commonwealth Court entered April
 D/B/A PROPEL BRADDOCK HILLS,                  :   19, 2021 at No. 1259 CD 2019,
 PROPEL CHARTER SCHOOL - PITCAIRN,             :   reversing the Order of the Court of
 AND PROPEL CHARTER SCHOOL -                   :   Common Pleas of Allegheny County
 HAZELWOOD,                                    :   entered August 23, 2019 at No. GD
                                               :   18-12950 and remanding.
                     Appellees                 :
                                               :   ARGUED: March 10, 2022
                                               :
              v.                               :
                                               :
                                               :
 WILKINSBURG SCHOOL DISTRICT,                  :
                                               :
                     Appellant                 :


                                       OPINION


JUSTICE TODD                                   DECIDED: SEPTEMBER 29, 2022
      In this appeal, we consider whether Appellant, Wilkinsburg School District (the

“District”), was required to obtain prior approval from the Department of Education (the

“Department”) before changing the mode of transportation for charter school students,

from school buses to public transportation. After review of the governing statutes and

administrative regulations promulgated by the State Board of Education (the “Board”), we

conclude the District was not required to obtain such approval and, therefore, we reverse

the Commonwealth Court decision and remand to that tribunal for further proceedings.

                                    I. Background
         The District is a public school district located in Wilkinsburg Borough, Allegheny

County. Appellee, Propel Charter Schools (“Propel”), is a non-profit corporation that

operates public charter schools within several municipalities outside of the District’s

boundaries – Pitcairn, Homestead, Braddock Hills, and Hazelwood – for which the District

is required to provide transportation under the Public School Code. See 24 P.S. § 17-

1726-A(a).1

         Prior to the 2017-2018 school year, the District contracted with an independent

bus company to provide transportation for all students residing in the District who

attended its schools as well as for those students who attended one of Propel’s charter

schools located within ten miles of the District’s boundaries.2           Thus, students who

attended these charter schools were transported to and from those schools on buses the

District provided, pursuant to its bus contract. However, before the 2018-2019 school

year, as part of ongoing efforts to safeguard its fiscal stability, the District engaged the

services of a consultant from the Pennsylvania Association of School Business Officials

to review its overall transportation program. Based on the consultant’s review, the District

determined that, if it discontinued providing school bus transportation for charter school

students, and, instead, furnished those students with free passes to use public bus

transportation provided by the Allegheny County Port Authority (“PAT”), its overall annual

transportation costs would be reduced. This was because the District would be fully

reimbursed by the Department for the cost of purchasing of bus passes from PAT;

1   See infra note 4.
2  These facts are taken from the District’s proposed findings of fact, which the trial court
expressly adopted. See Trial Court Opinion, 10/22/19, at 1. Because the trial court ruled
in the District’s favor after a non-jury trial and granted its request for declaratory relief, the
District, as verdict winner, is entitled to the benefit of all favorable inferences from the
factual evidence presented. Rizzo v. Haines, 555 A.2d 58, 61 (Pa. 1989); Blue Anchor
Overall Company v. Pennsylvania Lumbermen’s Mutual Association, 123 A.2d 413, 417
(Pa. 1956).


                                        [J-15-2022] - 2
whereas, if it continued to provide bus transportation itself for the Propel students, the

state subsidy for such costs was significantly more limited; as a result, the District would

incur $136,836 in unreimbursed transportation expenses each fiscal year.

       Consequently, the District decided that it would no longer provide Propel students

with school bus transportation; and, in July 2018, the District informed both Propel and

the parents of Propel students of this change. The District did not seek approval from the

Department prior to implementing this new transportation plan; however, it had never

previously sought approval from the Department for any of its previously-implemented

transportation plans. Instead, the District’s customary practice was to submit to the

Department a form for transportation reimbursement at the end of each fiscal year – a

“PDE 1049” form – and all of its prior requests for such reimbursement using this method

had been granted by the Department.

       As a result of the District’s decision, Propel retained the services of a private bus

company to provide transportation for all of its students in kindergarten through grade

five; however, Propel did not provide such transportation for its sixth through twelfth grade

students, who instead used the PAT bus passes provided by the District, or other means

of transportation.

       Two of Propel’s students are the grandchildren of Appellee Betty Bell and reside

with her in the District. Both attend Propel’s charter school located in Pitcairn, and the

oldest grandchild takes a PAT bus to and from that school. On October 12, 2018, Bell

and Propel jointly filed a lawsuit against the District, seeking both declarative and

injunctive relief.3 The lawsuit sought a declaratory judgment that the District’s furnishing

of PAT bus passes to Propel’s students did not constitute the provision of “free

3 Because of the joint nature of their suit, for ease of discussion, we will refer to Bell and
Propel Charter Schools, collectively, as Propel.



                                       [J-15-2022] - 3
transportation” as Section 17-1726-A(a) of the Charter School Law (“CSL”) required,4

and, also, sought an injunction to prospectively prohibit the District from issuing such

passes to Propel’s students. Following a non-jury trial, the trial court ruled in the District’s

favor and dismissed Propel’s complaint.5


4   Specifically, Section 1726-A(a) provides, in relevant part, that:
                (a) Students who attend a charter school located in their
                school district of residence, a regional charter school of which
                the school district is a part or a charter school located outside
                district boundaries at a distance not exceeding ten (10) miles
                by the nearest public highway shall be provided free
                transportation to the charter school by their school district of
                residence on such dates and periods that the charter school
                is in regular session whether or not transportation is provided
                on such dates and periods to students attending schools of
                the district. Transportation is not required for elementary
                students, including kindergarten students, residing within one
                and one-half (1.5) miles or for secondary students residing
                within two (2) miles of the nearest public highway from the
                charter school in which the students are enrolled unless the
                road or traffic conditions are such that walking constitutes a
                hazard to the safety of the students when so certified by the
                Department of Transportation, except that if the school district
                provides transportation to the public schools of the school
                district for elementary students, including kindergarten
                students, residing within one and one-half (1.5) miles or for
                secondary students residing within two (2) miles of the nearest
                public     highway       under      nonhazardous      conditions,
                transportation shall also be provided to charter schools under
                the same conditions. Districts providing transportation to a
                charter school outside the district and, for the 2007-2008
                school year and each school year thereafter, districts
                providing transportation to a charter school within the district
                shall be eligible for payments under section 2509.3 for each
                public school student transported.
24 P.S. § 17-1726-A(a) (footnote omitted).
5  The Department was not a party to the proceedings in the trial court, nor did it seek to
intervene in those proceedings, and no representative of the Department testified therein.
The Department has not sought to intervene herein, nor has it filed an amicus brief.



                                         [J-15-2022] - 4
        The trial court found that the District did not violate either the CSL or the Public

School Code. The court reasoned that, although Section 17-1726-A(a) of the CSL

requires students to be provided “free transportation,” Section 13-13626 of the Public

School Code expressly permits such transportation to be furnished by “common carriers”

such as PAT. The trial court concluded that the “under the same conditions” language in

Section 17-1726-A(a) was a requirement that the route be non-hazardous, but not that

charter school students and school district students be transported in the same type of

carrier.7 Trial Court Opinion, 10/22/19, at 2. Given that the trial court could find no basis

6   This section states:
               The free transportation of pupils, as required or authorized by
               this act, or any other act, may be furnished by using either
               school conveyances, private conveyances, or electric
               railways, or other common carriers, when the total distance
               which any pupil must travel by the public highway to or from
               school, in addition to such transportation, does not exceed
               one and one-half (1 ½ ) miles, and when stations or other
               proper shelters are provided for the use of such pupils where
               needed, and when the highway, road, or traffic conditions are
               not such that walking constitutes a hazard to the safety of the
               child, as so certified by the Department of Transportation. The
               Department of Transportation shall take into account the
               presence of sidewalks along the highway, but such presence
               or lack thereof shall not be controlling and the department
               shall consider all relevant safety factors in making its
               determination as to whether or not walking constitutes a
               hazard to pupils. All private motor vehicles employed in
               transporting pupils for hire shall be adequately covered by
               public liability insurance in such amount as the board of school
               directors shall require.
Id. § 13-1362.
7 Inasmuch as there was no evidence adduced to the contrary at the non-jury trial in this
matter, the trial court adopted the District’s proposed finding that there were no highway,
road, or traffic conditions that constituted a hazard to the safety of any child who was
walking between a PAT bus stop and a charter school. Trial Court Opinion, 10/22/19, at
1 (adopting District’s Proposed Conclusions of Law III.D(5), 29).



                                       [J-15-2022] - 5
in either the CSL or the Public School Code to mandate that identical means of

transportation be provided to school district and charter school students, it refused to

“impose such a requirement by judicial fiat.” Id.

        Propel appealed to the Commonwealth Court, arguing that the trial court

committed legal error by failing to conclude that: (1) Section 1726-A(a) of the CSL

required the District to provide the charter school students with the same form of

transportation that the District provides to students attending its own schools; (2) the

District’s use of PAT buses to transport Propel students violated Section 23.28 and

Section 23.49 of the Board’s regulations governing pupil transportation; and (3) the

8   This regulation provides:
               The means of pupil transportation to and from school, whether
               furnished by school conveyances, private conveyances or
               common carriers, and contracts and agreements relating
               thereto, shall be subject to approval by the Department.
22 Pa. Code § 23.2.
9   This regulation specifies:
               The board of directors of a school district is responsible for all
               aspects of pupil transportation programs, including the
               following:
               (1) The selection of means of transportation in conformance
               with the law and regulations.
               (2) The selection and approval of appropriate vehicles for use
               in district service and eligible operators who qualify under the
               law and regulations.
               (3) The establishment of routes, schedules and loading zones
               which comply with laws and regulations, together with a
               provision of planned instruction for school bus drivers serving
               in the district.
               (4) The adoption of policies and establishment of criteria and
               procedures governing:
                   (i) The eligibility of resident pupils for free transportation
                   services.



                                        [J-15-2022] - 6
District’s use of PAT buses to transport Propel students violated Section 13-1362 of the

School Code because this resulted in students having to walk long distances over unsafe

routes. See Propel Brief filed in Bell v. Wilkinsburg School District, No. 1259 C.D. 2019,

(Pa. Cmwlth.).

       The Commonwealth Court reversed in a unanimous, published en banc opinion.

Bell v. Wilkinsburg School District, 252 A.3d 708 (Pa. Cmwlth. 2021). The court focused

its analysis on the question of whether the District complied with Section 23.2 of the

Board’s regulations, as it viewed this to be “a threshold issue.” Id. at 711. The District

argued that, because Section 23.2 states only that the means of transportation chosen

by a school district is “subject” to Department approval, it does not require the Department

to approve a transportation plan prior to implementation, but, rather, the Department may

approve a transportation plan retroactively, when it reimburses the district’s transportation

costs (or disapprove the plan by declining to reimburse such costs). The court rejected


                 (ii) The discipline related to transportation for both public
                 and nonpublic school pupils.
                 (iii) Field trips, including the number of chaperons and
                 whether the chaperons may be accompanied on field trips
                 by their minor children.
              (5) The furnishing of rosters of pupils to be transported on
              each school bus run and trip.
              (6) The maintenance of a record of pupils transported to and
              from school, including determination of pupils' distances from
              home to pertinent school bus loading zones.
              (7) The negotiation and execution of contracts or agreements
              with contractors, drivers of district's vehicles and common
              carriers and submission of pertinent documents to the
              Department for approval of operation.
              (8) Assuring that vehicles used in transporting pupils have
              adequate public liability insurance coverage.
Id. § 23.4.



                                      [J-15-2022] - 7
this argument, interpreting Section 23.2 as requiring “that, before a school district may

implement a new or altered transportation plan . . . the school district must first obtain the

Department’s approval.” Id. at 712. Consequently, it concluded that the trial court erred

by failing to find that the District violated Section 23.2 by not seeking approval from the

Department before changing its transportation plan for the Propel students. As a result,

the court reversed the order of the trial court and remanded this case to the trial court for

entry of judgment in favor of Propel.10

       We granted allowance of appeal to consider whether the Commonwealth Court

erred when it interpreted 22 Pa.Code § 23.2 to require school districts to obtain advance

approval from the Department for pupil transportation plans and transportation services

contracts before implementing them. See Bell v. Wilkinsburg School District, 266 A.3d

447 (Pa. 2021) (order).

                                       II. Arguments

       The District argues that the Commonwealth Court erroneously interpreted 22 Pa.

Code § 23.2 as requiring school districts to obtain Department approval prior to making

any change to their transportation plans; rather, it contends the Department “regulates

school district transportation via reimbursement.” District Brief at 19. In support of this

assertion, the District highlights the fact that the trial court specifically found that the

Department does not require prior approval of any contracts or agreements related to the

method of student transportation, and that, in fact, the Department lacks any established

procedure for considering and approving such transportation-related agreements prior to

their implementation. Indeed, according to the District, as established by the testimony

10 Given its disposition, the Commonwealth Court did not reach two other issues raised
by Propel: whether Section 1726-A(a) of the CSL required the District to provide the
charter school students with the identical form of transportation that the District provided
to students attending its own schools; and whether the District’s use of PAT buses to
transport Propel students violated Section 13-1362 of the Public School Code.


                                       [J-15-2022] - 8
of the District’s Director of Finance and Operations and its Transportation Coordinator,

the Department has never required, nor has any other school district submitted, a

transportation plan for the Department’s approval prior to any school year; rather, the

Department approves transportation plans through the reimbursement process. In other

words, the District contends that the Department’s reimbursement of a school district’s

transportation costs signifies that it has approved that district’s transportation plan.

       In this regard, the District explains that it submits a PDE 1049 form to the

Department at the end of each fiscal year, and, thereafter, the Department reimburses

the District for common carrier transportation. The District suggests that the PDE 1049

form recognizes fare-based common carrier services as a permitted form of

transportation, and that it has always received full reimbursement ─ and, thus, approval

─ from the Department for the common carrier transportation it has provided to its

students.

       The District maintains that the Department’s exercise of its approval authority

through reimbursement is consistent with both Sections 23.2 and 23.4 of the Board’s

regulations, as Section 23.2 states only that the means of pupil transportation is “subject

to approval by the Department,” 22 Pa. Code § 23.2, not that it must be approved in

advance by the Department, and Section 23.4 provides only that “pertinent documents,”

and not a specific transportation plan, must be submitted to the Department “for approval

of operation,” id. § 23.4.

       Further, the District alleges that the Department’s reimbursement procedure

comports with Section 25-2541 of the Public School Code, which provides, in relevant

part, that “[s]chool districts shall be paid by the Commonwealth for every school year on

account of pupil transportation which, and the means and contracts providing for which,

have been approved by the Department . . . .” 24 P.S. § 25-2541(a). The District notes




                                       [J-15-2022] - 9
that, under this statutory provision, it will only be reimbursed if both the means of

transportation and the contracts therefor have been approved by the Department.

       The District also points out that Sections 25-2543 and 13-1357 of the School Code

both contemplate that the Department may withhold reimbursement to a school district

which does not comply with the transportation services provision of the School Code. See

id. § 25-2543 (“The Department . . . may, for cause specified by it, withhold such

reimbursement, in any given case, permanently, or until the school district has complied

with the law or regulations . . . .”); id. § 13-1357 (The Secretary of Education “may withhold

and declare forfeited any part, or all, of the State appropriation of any school district which

refuses or neglects to comply with and to enforce the provisions of this article in the

manner satisfactory to him.”). Thus, the District contends that all of these applicable

regulations and statutes confirm that the trial court properly found the District was not

required to obtain prior approval of its transportation plan from the Department before

implementing it, and that the Commonwealth Court was bound by the Department’s

interpretation of its own regulations.

       Alternatively, the District asserts that, even if the Commonwealth Court was not

bound by the Department’s interpretation, the Commonwealth Court’s interpretation was,

itself, unreasonable.   Specifically, the District notes that the CSL requires only the

Philadelphia School District to submit its transportation policy for approval to the

Department, before August 1 each year. See id. § 17-1726-A(d) (“A school district of the

first class shall submit a copy of its current transportation policy to the department no later

than August 1 of each year.“). Given that the legislature elected not to impose this same

requirement on other school districts, the District maintains that the Commonwealth Court

should not have done so. In addition, the District suggests that, to the degree that

previous Board regulations required submission of transportation plans to the Department




                                         [J-15-2022] - 10
for prior approval, see, e.g., 22 Pa. Code § 4-509 (1972-1975) (repealed) (“[t]he means

of and contracts for all pupil transportation to and from the public schools shall be

submitted to the Department of Education for approval of operation and for evaluation

when pertinent and advisable”) published in 2 Pa. Bull. 18, 730 (Apr. 22, 1972), or

required school districts to submit the particular contracts between the district and the

common carrier to the Department for approval, id. § 4-510 (1972-1975) (repealed), those

regulations were repealed and replaced with entirely new governing regulations, such as

Sections 23.2 and 23.4, which contain no such requirements. Thus, the District reasons

that this evidenced an intent to link approval of plans or agreements with common carriers

to the reimbursement process, and no longer require them to be submitted to the

Department for prior approval.      Accordingly, the District asks us to reverse the

Commonwealth Court’s decision and remand to that court to address the remaining

issues which it did not reach.11



11 The Pennsylvania School Board Association (“PSBA”) filed an amicus brief in support
of the District in which it details the history of Section 23.2 and other now-repealed
regulations governing this same subject area. PSBA argues that the first iteration of
Section 23.2 was published in the Pennsylvania Bulletin in 1972, as part of the now-
repealed 22 Pa. Code § 4-120, and that regulation, along with the rest of Chapter 4 of the
Board’s regulation adopted in 1972, constituted an “elaborate scheme for submission of
documents to the Department of Education for the Department’s approval.” Amicus Brief
at 5. However, according to PSBA, this detailed scheme was eventually abandoned
entirely by the Board, as part of its efforts to streamline the regulation of pupil
transportation, based on the Department’s experience with administering those
regulations. Hence, it repealed Chapter 4 in 1975 and promulgated Section 23.2 as a
stand-alone regulation.
       Subsequently, PSBA contends, the Board further revised Chapter 23 in 1990 to
remove regulations which it deemed “repetitious” of Section 23.2 and the reimbursement
provisions of other sections. Id. at 9. PSBA concludes that, as a result, advance approval
of transportation plans has not been required by the Department for over 30 years, and
the Department “currently conducts no such approval process.” Id. at 11. PSBA
emphasizes that the effect of the Commonwealth Court decision is to undo what it
characterizes as deregulation efforts by “judicially reinstat[ing] a regulatory expectation



                                     [J-15-2022] - 11
       In response, Propel argues that Section 23.2 clearly and unambiguously supports

the Commonwealth Court’s conclusion that school districts are required to obtain approval

from the Department before changing or implementing a transportation plan. Propel

contends that the phrase “subject to approval” in this regulation is “ubiquitous in

administrative law” and means “depending on or contingent on later action by the

agency.” Propel Brief at 16. In this regard, Propel notes several instances where “subject

to approval” has been interpreted in other regulations as similarly requiring advance

approval from an agency. Id. (citing 58 Pa. Code § 69.25 (transfers of commercial fishing

licenses); 25 Pa. Code § 77.126 (applications for noncoal mining permits); 12 C.F.R. §

5.33(g)(4)(i) (proposed mergers between an insured national bank and one of its

affiliates)). In response to the District’s claims that the Department does not have a

system in place to review and approve transportation plans, Propel argues that such

considerations are not relevant in interpreting the plain language of Section 23.2. Hence,

in its view, a natural reading of the language “subject to approval” used in Section 23.2

required the District to submit any change in its transportation plan to the Department for

approval prior to its implementation.

       Alternatively, Propel asserts that, if this Court finds the language in Section 23.2

to be ambiguous, then principles of statutory construction nevertheless favor its proffered

interpretation. First, Propel contends that Section 1726-A of the CSL must be read in pari

materia with Section 23.2 to require advanced submission to, and approval by, the

Department of all transportation plans. Specifically pointing to the language of Section

1726-A(b) which provides that, “[i]n the event that the Secretary of Education determines

that a school district is not providing the required transportation to students to the charter



that the Department . . . long ago determined to be unnecessarily burdensome.” Id. at
12.


                                        [J-15-2022] - 12
school, the Department of Education shall pay directly to the charter school funds for

costs incurred in the transportation of its students,” Propel avers that the Secretary of

Education cannot determine whether a school district is providing the required

transportation “unless the Secretary fully understands what transportation the district

intends to provide.” Propel Brief at 18. Thus, in Propel’s view, the language of Section

1726-A(b) demonstrates that the Department has an active supervisory role to ensure

that school districts provide charter school students with the transportation to which they

are entitled under the CSL, and it cannot properly exercise this role merely by acting on

information it receives through invoices for reimbursement submitted by school districts.

       Propel argues that 22 Pa.Code § 23.4(7) (providing that a school district’s board

of directors is responsible for “[t]he negotiation and execution of contracts or agreements

with contractors, drivers of district's vehicles and common carriers and submission of

pertinent documents to the Department for approval of operation”) should be read in pari

materia with Section 23.2, and also should be read in conjunction with the requirements

of the CSL that give the Department an active supervisory role over transportation plans.

Propel Brief at 21. In Propel’s view “it would be strange” to require Department approval

of all contracts for transportation, but not a change in the transportation plan itself; hence,

it asserts that this also supports the Commonwealth Court’s conclusion that a school

district must submit transportation plans to the Department for approval when they

“materially deviate from prior plans.” Id.

       Propel also contends that, from a policy standpoint, advance approval of

transportation plans promotes the Commonwealth’s interest in improving education for

Pennsylvania’s students, as “transportation is a critical part of quality education.” Id. at

22. Propel argues that the history of Section 23.2 supports its interpretation, noting that

a regulation adopted by the Board in 1972 contained language nearly identical to Section




                                      [J-15-2022] - 13
23.2, and, in its view, the Board, through this regulation, intended to separate the approval

of transportation plans from the reimbursement process. See 22 Pa. Code § 4-120 (1972-

1975) (repealed) (“The means of pupil transportation, whether furnished by school

conveyances, private conveyances or common carriers, and all contracts and

agreements relating thereto shall be subject to approval by the Department of

Education.”) published in 2 Pa. Bull. 18, 728 (Apr. 22, 1972). Propel suggests that the

similarity between the language in Section 23.2 and the 1972 regulation indicates that the

Department still retains the authority to approve the means of transportation, and this

remains a separate process from the Department’s reimbursement approval process,

which is governed by separate regulations it promulgated. See 22 Pa. Code §§ 23.31 to

23.40.

         Lastly, Propel underscores what it views as the negative consequences of the

District’s interpretation, highlighting its contention that the District’s plan to transport

students to school via PAT buses places students at risk and leaves parents with “little

choice but to opt away from choosing a charter school in favor of a district school, thereby

defeating the entire purpose of the [CSL].” Propel Brief at 32. According to Propel, a

school district has a role to play in the selection of transportation plans, but it does not

have “unilateral, complete and unreviewable authority to implement any transportation

plan it sees fit.” Id. at 33. Thus, Propel maintains that ensuring changes to such plans

receive the Department’s approval prior to their implementation is necessary to protect

children in all school districts from the exercise of unchecked power.12


12A coalition of charter schools filed an amicus brief in support of Propel. These amici
echo Propel’s assertion that the plain language of Section 23.2 unambiguously required
the District to obtain advance approval of its transportation plans from the Department.
Amici argue that, if we find Section 23.2 to be ambiguous, we should consider the
consequences of the District’s suggested interpretation.           In their view, such
consequences are “severe,” and weigh in favor of adopting Propel’s suggested



                                      [J-15-2022] - 14
                                           III. Analysis

           The issue presented in this appeal concerns the interpretation of an administrative

regulation. This is a pure question of law, for which our standard of review is de novo

and our scope of review is plenary. Quigley v. Unemployment Compensation Board of

Review, 263 A.3d 574, 589 (Pa. 2021); Popowsky v. Pennsylvania PUC, 910 A.2d 38, 48

(Pa. 2006).

           The regulation at the core of this case is Section 23.2 which, to reiterate, provides,

in full:

                  § 23.2. Approval of means of pupil transportation.
                  The means of pupil transportation to and from school, whether
                  furnished by school conveyances, private conveyances or
                  common carriers, and contracts and agreements relating
                  thereto, shall be subject to approval by the Department.



interpretation. Amici Charter Schools’ Brief at 11. In this regard, amici maintain that
transporting students via PAT buses will have a detrimental effect on student safety,
highlighting that school buses are statutorily required to be built to certain specifications
to ensure child safety, while PAT buses are not; PAT buses are not bright yellow or
equipped with a stop sign and flashing lights to alert motorists when a child is exiting the
bus as school buses are, nor do PAT bus drivers have the crossing control arm to force
children to cross the street at least five feet in front of the bus; and school bus drivers and
other adults having contact with children on a school bus are required to undergo
background checks, whereas no such requirement is in place for PAT bus drivers or
passengers. In light of the foregoing, amici argue that children are safer on school buses,
and the District’s interpretation of Section 23.2 would allow it to endanger charter school
students by imposing on them inferior transportation that has not received what it terms
“real” review or approval by the Department. Id. at 17.
        Finally, amici allege that the District’s interpretation of Section 23.2 allows it to
evade Department review and effectively receive a windfall: amici claim that, as a school
district may exclude its transportation costs from the amount it pays to charter schools for
each student, see 24 P.S. § 17-1725-A(a)(2), the District likely will not be paying for
transportation for most charter school students because, amici submit, most parents will
not allow their children to ride a PAT bus unattended.




                                         [J-15-2022] - 15
22 Pa. Code § 23.2. This regulation was formally adopted by the Board in 1975 pursuant

to its legislative rulemaking power. See 24 P.S. § 13-1361(e)(3) (“The State Board of

Education shall adopt regulations . . . to govern the transportation of school pupils.”).13

As such, this rule “is valid and is as binding upon a court as a statute if it is (a) within the

granted power [to the administrative agency], (b) issued pursuant to proper procedure,

and (c) reasonable.” Crown Castle NG E. LLC v. Pennsylvania PUC, 234 A.3d 665, 677

(Pa. 2020). There is no suggestion herein that this rule exceeded the power of the Board

to promulgate it, that it was issued in contravention of administrative procedures, or that

it is, broadly speaking, unreasonable. Thus, our task is solely to determine the meaning

of the language of the rule which is contested by the parties, i.e., the meaning of “subject

to approval by the Department.”

       As our Court has observed, “generally speaking, the best indicator of the intent of

regulations is the plain language thereof.” Skotnicki v. Insurance Department, 175 A.3d

239, 247-48 (Pa. 2017).       The common and widely accepted meaning of the term

“approval” is “the act of approving . . . formal permission or sanction.”            Webster’s

Unabridged Dictionary 103 (2d ed. 2000). Notably, this definition does not specify a time

frame in which the act of approval must occur. Consequently, the plain meaning of the

phrase “subject to approval by the Department” does not, in and of itself, unambiguously

resolve the question of when the Department is required to approve a change in a school


13 As a general matter, under the Public School Code of 1948, 24 P.S. § 1-101 et seq.,
the Board promulgates regulations to “establish standards governing the educational
program of the Commonwealth,” which includes the adoption of a master transportation
plan, id. § 26-2603-B(i)(8). The Department of Education carries out those regulations,
pursuant to its duty to administer all laws regarding the Public School Code. 71 P.S. §
352.



                                       [J-15-2022] - 16
district’s transportation plan – that is, whether it must be approved before the plan is

implemented by the school district, as Propel contends, or whether it may be approved

after the plan is implemented through a Departmental decision on whether it will

reimburse the school district for its transportation costs, as the District maintains. Section

23.2, by its terms, is simply silent on this question, and both parties’ suggested

constructions are reasonable.        Thus, given that there are multiple reasonable

interpretations, it must be deemed ambiguous on this point. See Freedom Medical

Supply, Inc. v. State Farm Fire & Casualty Company, 131 A.3d 977, 984 (Pa. 2016)

(holding that whenever the governing language of a regulation is reasonably capable of

alternative constructions it is ambiguous).

       Whenever regulatory language is ambiguous, we may resolve the ambiguity by

considering, inter alia, the following factors: the occasion and necessity for the regulation;

the circumstances under which the regulation was enacted; the mischief to be remedied;

the object to be attained; the former law, if any, including other regulations or statutes

governing the same or similar subjects; the consequences of a particular interpretation;

and administrative interpretations of the regulation. Id.; see also 1 Pa.C.S. § 1921. In

particular, we find an examination of the former versions of this regulation, its

administrative interpretation, and the consequences of a particular interpretation to be

instructive.

       First, an examination of the historical evolution of the language of Section 23.2

strongly suggests that it is not intended to require a district to obtain approval from the

Department before changing a transportation plan. The present language of Section 23.2

first appeared, verbatim, as the second paragraph of a lengthier regulation that was part




                                      [J-15-2022] - 17
of a comprehensive package of Board regulations adopted in 1972 to govern pupil

transportation — Chapter 4, Pupil Transportation of the State Board of Education.14 See

22 Pa. Code § 4-120 (1972-1975) (repealed) (“The means of pupil transportation, whether

furnished by school conveyances, private conveyances or common carriers, and all

contracts and agreements relating thereto shall be subject to approval by the Department

of Education.”). Notably, however, the final paragraph of this regulation specified that

“[n]o reimbursement for the reimbursable costs of pupil transportation to and from school

shall be paid unless the above provisions have been met and applications for both

approval and reimbursement have been presented on forms prescribed and furnished by

the Department of Education.” Id. (emphasis added). Thus, at its inception, the language

currently constituting Section 23.2 was part of a broader regulatory framework which

required a district seeking to implement a pupil transportation plan to not only apply for

reimbursement for the plan, but also apply separately for Department approval of the plan.

Consequently, at that time, there was a distinct application and reimbursement process

for a pupil transportation plan mandated by the Board through its regulations, and,

because of this “application for approval” requirement, it would have been reasonable to

construe “approval” in the second paragraph of Section 4-120 as meaning prior approval

from the Department before a district implemented a pupil transportation plan.

      However, Section 4-120 was repealed in its entirety by the Board in 1975, leaving

as the only surviving portion of that rule the present, unadorned language of Section 23.2,

which retains none of the earlier prior approval language. See 4 Pa. Bull. 50, 2422-24



14See generally 2 Pa. Bull. 18, 728-33 (Apr. 22, 1972) (setting forth language of former
Chapter 4).


                                     [J-15-2022] - 18
(Nov. 23, 1974) (language of new rules supplanting Chapter 4); 5 Pa. Bull. 24, 1453 (June

7, 1973) (formally adopting new rules). Moreover, none of the other sections of Title 22

currently in force require any such applications for prior Department approval of

transportation plans – including the sections governing the terms and conditions of a

District’s reimbursement for transportation costs in 22 Pa. Code §§ 23.31 to 23.40.

Consequently, these regulatory amendments, which have eliminated any explicit

requirement that a school district seek the Department’s prior approval of its

transportation plans, in our view, signify that the Board has repudiated any such

requirement in Section 23.2.

       Next, it appears the Department, which has been tasked with enforcement of

Section 23.2, does not interpret it as imposing any such requirement, as the testimony

adduced at trial in this matter, while not necessarily controlling, indicated that the

Department does not require school districts such as the District to seek approval prior to

implementing a transportation plan. The District’s Director of Finance and Operations,

Richard Liberto, who has been employed by various school districts for over 20 years,

testified that, in his experience, the Department has never required that a school district

submit its pupil transportation plan to the Department for approval prior to the school year.

Instead, the only document required by the Department is the PDE 1049 form which

comprises a district’s request for reimbursement of travel costs incurred during the fiscal

year pursuant to its already-implemented transportation plan. N.T. Trial, 4/11/19, at 166-

67, 173. Liberto stressed that he was unaware of the Department ever requiring any

other document to be submitted by a school district to obtain approval of a transportation

plan. Id. at 176. In addition, the District’s Transportation Coordinator, Diane Ionadi,




                                      [J-15-2022] - 19
confirmed that the only approval ever received from the Department for its transportation

plan was the reimbursement of the travel expenses it incurred thereunder. Id. at 135-36.

Propel did not offer evidence disputing this testimony.

       Additionally, we observe that Section 23.2 was promulgated in 1975 and the

legislature, while aware of the Department’s interpretation and approach to enforcing it,

has not amended the Public School Code to alter it. Indeed, since the General Assembly

enacted the CSL in 1997, the only express requirement for the prior approval of

transportation plans it adopted for any school district was added in 2000, specifically for

the Philadelphia School District. See 24 P.S. § 17-1726-A(d) (“A school district of the first

class shall submit a copy of its current transportation policy to the department no later

than August 1 of each year.”). Notably, this requirement was not imposed on any of the

Commonwealth’s other 499 school districts, before or since.

       Finally, interpreting Section 23.2 as not imposing a prior approval requirement is

consistent with the overall constraints placed on the Department’s authority over school

transportation plans, as the Department is simply not empowered by any provision of the

Public School Code or its regulations to administratively block a school district from

implementing a transportation plan if it does not approve of the plan. Indeed, even with

respect to the Philadelphia School District, the General Assembly has not empowered the

Department to reject a transportation plan once it has been submitted. The Department’s

remedy, if it concludes a transportation plan does not comport with the requirements of

the School Code or applicable regulations, is limited to withholding financial

reimbursement from the school district for the costs it incurred in implementing the

transportation plan. See id. § 25-2543 (“The Department of Education may, for cause




                                      [J-15-2022] - 20
specified by it, withhold such reimbursement, in any given case, permanently, or until the

school district has complied with the law or [its] regulations.”).15

         Thus, for all of these reasons, like the trial court, we adopt the District’s

interpretation of Section 23.2, and conclude that it was not obligated thereunder to submit

its transportation plan for Propel’s students to the Department for approval prior to

implementing it. Therefore, we respectfully reverse the order of the Commonwealth

Court, which reversed the trial court, and remand this case to the Commonwealth Court

for consideration of the issues raised by Propel which the court did not address.16

         Order reversed. Case remanded.

         Chief Justice Baer and Justices Donohue, Dougherty and Wecht join the opinion.

         Justice Mundy files a dissenting opinion.

         Justice Brobson did not participate in the consideration or decision of this matter.




15 We do not minimize the important concerns Propel and its amici highlight, in support of
their statutory argument, regarding the perceived safety advantages of transporting
students by school bus over a common carrier. However, these are matters which, at
their core, involve policy judgments, and, as such, were presumably carefully considered
by the General Assembly when it permitted student transportation by common carrier
under Section 13-1362 of the Public School Code, while imposing explicit student safety
requirements which a school district must meet in order to use such a mode of
transportation. See supra note 4. It is not this Court’s role to supplant those policy
determinations.
16   See supra note 10.


                                       [J-15-2022] - 21